891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis Butler O'NEAL, Plaintiff-Appellant,v.R.E. BARNES, Defendant-Appellee.
No. 89-15768.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's order filed May 17, 1989, which dismisses this action.


3
The third amended complaint fails to allege facts sufficient to state a claim that the appellant's constitutional rights have been violated pursuant to 42 U.S.C. § 1983.   General conclusory allegations are not sufficient.   Williams v. Gorton, 529 F.2d 668, 671 (9th Cir.1976).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3